Citation Nr: 0932191	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-16 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to October 
1969, and from October 1974 to December 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
RO in Philadelphia, Pennsylvania, which denied service 
connection for a seizure disorder. 

The Veteran testified at a Board hearing in July 2009 before 
the undersigned.  A transcript of the hearing has been 
associated with the file.


FINDING OF FACT

The evidence does not show that the Veteran's seizure 
disorder had its onset in service, manifested within one year 
of service separation, or is otherwise related to his active 
military service.  


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the appellant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duty to Notify and Assist

With respect to the Veteran's claim for service connection 
for a seizure disorder, VA has met all statutory and 
regulatory notice and duty to assist provisions.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008).  The United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, prior to initial adjudication of the Veteran's claim, a 
February 2005 letter informed the Veteran of what evidence 
was required to establish service connection, and of the 
Veteran's and VA's respective duties for obtaining such 
evidence, but did not provide notice regarding the degree of 
disability and the effective date.  A letter dated in March 
2006 did inform the Veteran of these last two elements.  
Although this second letter was not sent prior to initial 
adjudication of the Veteran's claim, his claim was 
subsequently readjudicated and a statement of the case (SOC) 
was provided to the Veteran in May 2006.  His case was also 
readjudicated and a Supplemental Statement of the Case (SSOC) 
was provided to the Veteran in January 2008.  Thus, the 
Veteran has not been prejudiced by any delay, as he has had 
ample opportunity to respond with additional argument and 
evidence with respect to these last two elements.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Moreover, 
since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board concludes that the duty to notify 
has been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule has 
been rescinded by the Secretary.  See 73 Fed. Reg. 23353 
(final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 
30, 2008).  Any error related to this element is harmless.
In an October 2005 letter informing the Veteran of his 
appellate rights, the RO accidentally referred to the 
Veteran's claim as service connection for tinnitus rather 
than a seizure disorder.  In a November 2005 statement, the 
Veteran requested that the RO send a new letter with the 
correct disability.  An April 2006 Report of Contact form 
indicates that the Decision Review Officer (DRO) called the 
Veteran and went over his appellate rights with him.  The 
Veteran agreed that VA could proceed with his appeal without 
sending a new letter.  As the Veteran was informed of, and 
timely exercised, his appellate rights with respect to this 
claim, the Board finds he was not prejudiced by the 
mischaracterization of the issue in the October 2005 letter. 

VA also has a duty to assist the Veteran in the development 
of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
This duty includes assisting him in obtaining service 
treatment records and other pertinent treatment records, as 
well as providing an examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  His private medical records 
have been obtained to the extent possible.  The RO also 
requested records from Sentara Bayside Hospital and Bon 
Secours Depaul Medical Center in February 2006.  Both 
facilities sent responses in March 2006 stating that they did 
not have records for the Veteran.  The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  The Board 
concludes that VA's duty to assist with respect to obtaining 
the Veteran's medical and other pertinent records has been 
satisfied. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

The Board finds that an examination is not required in this 
case.  The Veteran clearly has a current disability.  The 
Board also finds that there is evidence of a head injury the 
Veteran sustained during service, as discussed below.  
However, there is no indication that the Veteran's seizure 
disorder may be related to the in-service head injury or any 
other incident of service.  This injury did not require 
emergency treatment and there is no evidence of any 
complications resulting from it.  While the Veteran suffered 
from headaches during service, these headaches occurred many 
years after the head injury and there was no indication that 
they were the symptom of a prior trauma or a more severe 
disorder.  Moreover, the Veteran's seizure disorder was first 
diagnosed in 1995, twenty years after his separation from 
service. Furthermore, a number of the Veteran's medical 
records suggest that his seizure disorder did not result from 
physical trauma, but rather from a long history of alcohol 
abuse.  Indeed, no treating physician has found a positive 
association between the Veteran's seizure disorder and a 
traumatic injury.  Likewise, no treating physician has 
suggested a correlation between the Veteran's headaches and 
his seizure disorder.  Thus, the third McLendon element has 
not been met.  Finally, the Board finds that the Veteran's 
extensive medical records, which include a VA examination of 
the Veteran's seizure disorder in connection with a pension 
claim, constitute sufficient evidence to decide the case.  
The VA examiner who conducted the pension examination knew of 
the Veteran's headaches in service and concluded that the 
etiology of his seizure disorder was unknown.  Further, a VA 
neurologist who examined the Veteran on a separate occasion 
knew of the Veteran's reported history of seizures since the 
1970's and his alleged head injury in service.  The 
neurologist found that the Veteran's seizures were most 
likely not related to a head injury in service, but rather to 
alcohol use.  Thus, the fourth McLendon element is not 
satisfied.  Accordingly, the Board concludes that an 
examination is not necessary to make a decision on the claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340 (Fed. Cir. 2007).

II. Service Connection

The Veteran contends that he is entitled to service 
connection for a seizure disorder.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for certain 
chronic diseases, including epilepsy, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a).  

Here, although the Veteran has stated that he has had 
seizures since the 1970's, there is no evidence showing that 
the Veteran's seizure disorder manifested to a compensable 
degree within one year of leaving service.  Thus, the Veteran 
cannot benefit from this statutory presumption.  See id.   

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran's VA treatment records, most recently dated in 
September 2007, show ongoing treatment for a generalized 
tonic-clonic seizure disorder with altered mental status.  
The Board is satisfied with the evidence of a current 
disability. 

With respect to the second Hickson element, the evidence must 
show in-service incurrence or aggravation of a disease or 
injury.  Where a veteran is seeking service-connection for 
any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by the veteran's service record, the official history 
of each organization in which the veteran served, the 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  When an injury 
is incurred in combat, satisfactory lay or other evidence 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, conditions 
or hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008).  

The Veteran served in Vietnam during his first period of 
active duty, but he does not allege and the evidence does not 
show that he engaged in combat.  Thus, he cannot benefit from 
the more relaxed evidentiary standard accorded claims for 
combat-related injuries.  In his July 2005 claim, the Veteran 
stated that he was treated for a seizure disorder while in 
the military.  At the July 2009 Board hearing, the Veteran 
stated that during his second period of service, he hit his 
head on a hatch during drill training.  He stated that he 
suffered from light headaches before hitting his head, and 
these became more severe thereafter.  He would also get light 
headed at times.  The Veteran suggested that these symptoms 
were an early manifestation of his seizure disorder.  

The Board has reviewed the Veteran's service treatment 
records from June 1965 to October 1969, and from October 1974 
to December 1975.  With respect to the first period of active 
duty, the Veteran's June 1965 entrance examination is 
negative for epilepsy or seizures.  A February 1968 treatment 
note indicates that in June 1967, while on authorized leave, 
the Veteran was hit on the head with a tire iron.  According 
to the Veteran, he went to the emergency room, but emergency 
treatment was not rendered.  Instead, he was told to return 
home and place cold packs on his head.  A June 1969 extension 
examination is negative for evidence of a seizure disorder.  
An April 1970 service treatment record reflects that the 
Veteran was seen for a psychiatric evaluation for possible 
paranoid schizophrenia with suicidal thinking.  The examining 
psychiatrist did not find evidence of an organic brain 
disease, and there is no indication in this record that the 
Veteran suffered from seizures.  The Veteran was diagnosed 
with an immature personality with paranoid and suicidal 
ideation.  Finally, a September 1970 "unsuit" examination 
was negative for epilepsy or other evidence of a seizure 
disorder.  There is no evidence that the Veteran had 
headaches during this period.  

With respect to the Veteran's second period of active duty, 
the Veteran's October 1974 entrance examination is negative 
for epilepsy or other evidence of a seizure disorder.  In 
February 1975, the Veteran was seen for a headache over his 
eyes and nasal congestion.  There is no indication in this 
record that the Veteran was suffering from seizures.  A May 
10, 1975 treatment record reflects that the Veteran 
complained of a frontal headache of three days' duration.  
The pressure caused him to feel as if his head would burst.  
On physical examination, his cranial nerves were intact, 
tendon reflexes normal, Romberg test normal, and fundoscopic 
exam normal.  The examiner's impression was that the Veteran 
had been under stress, as his father had recently suffered a 
heart attack.  The Veteran was diagnosed with a tension 
headache and prescribed Tylenol.  The next day, May 11, 1975, 
the Veteran was again seen for severe headaches.  He was 
diagnosed with a migraine.  A May 14, 1975 treatment record 
reflects that the Veteran had been suffering from headaches 
for a week.  The Veteran also complained of dizziness at 
times.  The record indicates that there was no previous 
history of headaches.  The Veteran was diagnosed with a 
possible headache from defective vision.  The Veteran's 
December 1975 separation from service examination is negative 
for headaches, epilepsy or any possible evidence of a seizure 
disorder. 

In reviewing the Veteran's service treatment records, the 
Board notes that there is no evidence that the Veteran hit 
his head on a hatch or was treated for seizures while in 
service, as he claims.  There is also no evidence associating 
the Veteran's headaches with a prior trauma or a seizure 
disorder.  Nevertheless, the Board does find incurrence of an 
injury during service based on the February 1968 treatment 
record indicating that the Veteran had been hit on the head 
with a tire iron in June 1967 while on active leave.  
However, there is no evidence that this injury was severe, or 
that it lead to further complications such as headaches.  The 
first record reflecting treatment for the Veteran's headaches 
is dated in February 1975, which is over seven years after 
the injury occurred.  Moreover, the May 14, 1975 treatment 
record indicates that there was no previous history of 
headaches.  Thus, while the Board finds that there was an 
injury while in service, the injury seems to be an isolated 
incident that did not have any lasting effects as reflected 
in the treatment records. 

Under the third Hickson element, the evidence must show a 
nexus between the claimed in-service disease or injury and 
the current disability.  The earliest medical record 
evidencing a seizure disorder is a private treatment record 
dated in March 1995.  This record reflects that the Veteran 
was taken to the emergency room after suffering a seizure.  
The Veteran was reported to have been drinking alcohol for 
the last two weeks.  He had no previous history of a seizure 
disorder according to the bystanders.  He was given Dilantin, 
an anti-seizure medication, to treat his seizures.

A June 1995 private treatment record shows that the Veteran 
again suffered a seizure and was taken to the emergency room.  
This record notes that he had a history of seizures and a 
history of alcohol abuse.  The differential diagnosis was 
possible trauma versus alcohol withdrawal or incipient 
delirium tremens.  The Veteran stated that he had been taking 
pills for his seizures but had not taken them recently.  

A September 1997 private treatment record shows that the 
Veteran again suffered a seizure and was taken to the 
emergency room.  He suffered another seizure while in the 
hospital.  The Veteran was diagnosed with seizures of unknown 
origin.  The diagnosis at discharge was a seizure disorder 
due to noncompliance with medication.   

In November 1997, the Veteran entered a VA substance abuse 
treatment program for his alcohol abuse.  A November 1997 
psychosocial assessment notes that the Veteran reported 
drinking up to four to five bottles of alcohol daily.  He 
reported drinking on top of his Dilantin, which exacerbated 
his seizure disorder.  He also reported that he had blackouts 
and delirium tremens when he did not have a drink.  A 
December 16, 1997 VA treatment record indicates that the 
Veteran first started using alcohol at age fourteen and drank 
regularly every weekend beginning in his early twenties.  In 
the past year he had markedly increased his alcohol 
consumption, drinking about a half gallon of alcohol daily 
and sometimes more.  The Veteran also reported a history of 
"alcoholic seizures" for the past twenty years.  He 
reported taking Dilantin since the "early 1970's."  In a 
treatment progress note of the same date, the Veteran stated 
that he felt alcohol was not a factor with respect to the 
cause of his seizures.  A December 22, 1997 VA treatment 
record reflects that the Veteran did heavy drinking while in 
the Navy.  In a progress note of the same date, the Veteran 
reported having a seizure disorder that may directly relate 
to his heavy drinking. Another progress note of the same date 
reflects that the Veteran stated that he had been having 
seizures since he was in the military.  A December 29, 1997 
treatment note reflects that the Veteran mentioned that he 
has been "experiencing seizures because of drinking a lot."  
The Veteran also stated that he entered the treatment program 
mainly because he was worried about his seizures rather than 
his alcohol abuse.  He further stated that his drinking was 
secondary to his health issues.   

In December 1997, the Veteran underwent a VA examination to 
assess his seizure disorder in connection with a claim for 
pension benefits.  In this examination, the Veteran stated 
that he had headaches which were not as severe as they were 
many years before when he was in the service.  He described 
them as bilateral throbbing headaches.  The headaches had 
only reoccurred recently.  The examiner stated that they 
might be related to granulomas or an abnormal chest x-ray, 
but were probably the same headaches that the Veteran had in 
the distant past.  The examiner did not relate them to the 
seizure disorder.  The examiner stated that the etiology of 
the Veteran's seizures was unknown. 

A January 1998 VA treatment record reflects that the Veteran 
underwent an evaluation for his seizure disorder.  He 
reported having seizure activity while in his twenties, but 
had only been treated for his seizures in the past three or 
four years.  He stated that he drank heavily for twenty five 
years.  It was also noted that the Veteran had frequent 
headaches.  The Veteran was diagnosed with a seizure disorder 
and alcohol dependence.  

A February 1998 VA treatment record reflects that the Veteran 
had a seizure disorder for thirty years that was possibly 
post-traumatic.  The Veteran gave a history of repeated head 
trauma.  

In a May 1998 letter, a doctor wrote that the Veteran's 
seizure disorder was "long-standing." 

VA treatment records dated from May 1999 to December 2007 
reflect ongoing treatment for the Veteran's seizure disorder.  
As these records are mostly repetitive of each other, the 
Board will only discuss a couple that are relevant to the 
claim.  A July 2002 VA treatment record contains the 
Veteran's reported history of his seizure disorder, which is 
repeated verbatim in many of the records from this time 
period.  This record indicates that the Veteran has had 
seizures since the 1970's.  It states that he hit his head on 
a hatch one day, but did not have loss of consciousness.  He 
developed a seizure disorder about three to four years later.  
According to this record, he was also drinking heavily at the 
time, specifically about half a gallon of scotch per day.  
The Veteran reported currently having seizures only during 
sleep, and denied dizziness or vertigo.  He also only had 
rare headaches for which he did not need to take medication.  
This record further reflects that the Veteran continued to 
take anti-seizure medication.  Based on this history, a 
neurologist found that the Veteran's seizures were most 
likely due to his past heavy drinking.  The neurologist also 
found that the Veteran's mild head trauma seemed unlikely to 
have been the cause of his seizures.  

An October 2007 VA treatment record indicates that the 
Veteran had continued to remain sober since November 1997.  

At the July 2009 Board hearing, the Veteran suggested that 
his seizures were caused by hitting his head on a hatch 
during service.  A few days after this incident, he began 
suffering from severe headaches and was seen at the base camp 
hospital.  The Veteran suggested that his headaches during 
service were an early manifestation of his seizure disorder.  
He denied that his use of alcohol might have caused his 
seizures.  Rather, he stated that he took alcohol to numb the 
pain of his headaches and to take away his light-headedness.  
He also stated that alcohol was a form of medication for his 
seizure disorder.  He testified that he was first diagnosed 
with a seizure disorder around 1994 or 1995.  He had not seen 
a doctor for his seizure disorder prior to that time because 
he did not know he had a seizure disorder and because he was 
afraid.  The Veteran testified that he did not check himself 
into the VA substance abuse treatment program for the purpose 
of treating his alcoholism, but rather to treat his seizure 
disorder.  He stated that when he was discharged from the 
treatment program, he was told that he could either take 
medication for his seizures, or continue drinking liquor.  He 
decided to take the medication instead, and has not had a 
drink since 1997.  

The Board acknowledges the Veteran's contentions regarding 
the origin of his seizures.  The Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  Moreover, the Veteran, as a 
layperson, is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, while the Board may take into 
account the history reported by the Veteran, it cannot give 
weight to his opinion that hitting his head was the cause of 
his seizure disorder or that his headaches and light-
headedness were symptoms of it.

In reviewing the above evidence, the Board finds that the 
service treatment records do not show that the Veteran's 
seizure disorder is related to service.  Although the Veteran 
was hit in the head with a tire iron in June of 1967, he was 
not treated in the emergency room at that time, and he was 
not seen for headaches until February 1975, which is over 
seven years after the assault.  This long period of time 
without mention of any symptoms precludes a connection 
between this incident and the headaches reported by the 
Veteran in 1975.  The 1975 records of treatment for the 
Veteran's headaches do not indicate that he had suffered a 
recent trauma, such as hitting his head on a hatch.  
Moreover, there is no suggestion in these records that the 
headaches may be a symptom of a more severe condition.  In 
short, the service treatment records do not show that the 
Veteran's headaches may be related to a head trauma or to a 
seizure disorder.  As there is no mention of a seizure 
disorder in the roughly five years of the Veteran's service, 
the Board cannot find evidence of a nexus to service based on 
these records.  

The Veteran's post-service medical records also do not 
establish a nexus to service.  The Board will first consider 
the question of how long the Veteran has had his seizures, as 
continuity of symptoms after discharge can constitute 
evidence of a connection to service.  The Veteran states that 
his seizures began in the 1970's, and many of the VA 
treatment records also reflect this reported history.  
However, the fact that this history is contained in a medical 
record does not necessarily give it more probative value.  A 
bare transcription of lay history reported by the Veteran, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence simply because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Thus, the only evidence that the 
Veteran has suffered seizures since the 1970's is his own 
statements.  While it is certainly plausible that the Veteran 
has been experiencing seizures since the 1970's, the Veteran 
himself has stated that his seizure disorder was not 
diagnosed until 1995, and there is no evidence that the 
Veteran's seizures began until 1995.  Given the fact that the 
Veteran was taken to the emergency room on several occasions 
for his seizures, the Board finds it difficult to believe 
that a seizure disorder would not have been observed and 
diagnosed prior to that time.  While the Veteran testified 
that his alcohol drinking helped control the seizures up 
until then, on his first visit to the emergency room it was 
noted that he had been drinking heavily.  

Accordingly, the Board finds that the Veteran's seizure 
disorder had its onset in 1995.  Thus, twenty years passed 
between the Veteran's separation from service in 1975 and the 
first manifestation of his seizure disorder, which tends to 
preclude a finding of continuity between the Veteran's 
seizures and his period of service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Even if the Veteran's seizure disorder had begun 
in the first few years after service, this does not 
necessarily show that it was caused by an in-service event.  
As the VA neurologist noted in the August 2002 VA treatment 
record, the mild head trauma the Veteran suffered in service 
seems unlikely to have been the cause of his seizures.  Thus, 
there is no indication that the Veteran's seizure disorder 
would be related to service even if it had its onset in the 
first few years thereafter.  

The Board next considers the content of the Veteran's medical 
records in terms of what they show of the possible etiology 
of his seizure disorder.  The Veteran's private and VA 
medical records reflect a long history of heavy drinking that 
has sometimes been associated with, and even found to be the 
cause of, his seizure disorder.  For example, the June 1995 
private treatment record notes a history of seizures and a 
history of alcohol abuse and offers a differential diagnosis 
of possible trauma versus alcohol withdrawal or incipient 
delirium tremens.  During the Veteran's substance abuse 
treatment program in 1997, he reported a history of 
"alcoholic seizures," but also denied that his seizure 
disorder was caused by his alcohol intake.  In the July 2002 
VA treatment record, a neurologist found that the Veteran's 
seizures were due most likely to the Veteran's past heavy 
drinking and not to the mild head trauma incurred in service.  
Under VA law, compensation shall not be paid if the 
disability was the result of the Veteran's abuse of alcohol 
or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 
3.1(n) (2008).  Thus, to the extent his seizure disorder was 
caused by alcoholism, the Veteran is not entitled to service 
connection.  

The Board realizes that even if the Veteran's alcoholism 
exacerbated his seizure disorder, it was not necessarily the 
cause thereof.  It also acknowledges that the Veteran has 
continued to have seizures even after he stopped drinking in 
1997.  Nevertheless, as discussed above, some of the records 
do indicate a connection between the Veteran's past alcohol 
use and his current seizures, while none of the medical 
records affirmatively links the Veteran's seizure disorder to 
trauma sustained in service.  The closest is a February 1998 
VA treatment record noting that the Veteran had a seizure 
disorder for thirty years that was possibly post-traumatic in 
light of the Veteran's reported history of "repeated head 
trauma."  The June 1995 private treatment record also 
suggested that the Veteran's seizures may be due to possible 
trauma, but also might be due to alcohol withdrawal.  Neither 
of these records makes a positive finding that the Veteran's 
seizures were due to past trauma.  They simply consider the 
possibility of such a cause.  In particular, the February 
1998 record relies on the Veteran's statements that he 
suffered from "repeated head trauma" in suggesting the 
possibility that the Veteran's seizures are post-traumatic.  
Thus, this opinion does not appear to be a conclusion of 
medical judgment based on clinical findings.  The value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Moreover, as discussed above, there is evidence of 
only one head injury during service, not "repeated head 
trauma."  A physician's opinion based on an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet. App. 458 (1993).  Thus, the Board gives little weight to 
this record as evidence that the Veteran's seizure disorder 
is a result of past head trauma sustained in service.  

Finally, no treatment record indicates a connection between 
the Veteran's headaches and his seizure disorder.  For 
example, the VA examiner in the December 1997 VA pension 
examination knew that the Veteran suffered headaches in 
service and suffered from them at the time of the 
examination, and still could not determine the etiology of 
the Veteran's seizure disorder.  Likewise, the January 1998 
VA treatment record notes the Veteran's history of headaches 
and seizures, but does not suggest a connection between these 
two conditions.  

In short, there is no evidence that the Veteran's seizure 
disorder manifested in service or until March of 1995, which 
is twenty years after separation from service.  Moreover, 
some of the medical evidence affirmatively links the 
Veteran's seizures to his past alcohol use, while none of the 
medical records reflect a conclusive finding that his seizure 
disorder is related to trauma or headaches that occurred in 
service.  Indeed, the VA neurologist found it unlikely that 
the Veteran's seizure disorder was related to such trauma.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a seizure disorder is 
denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


